Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to:  an original application filed on 15 September 2020 with acknowledgement of a priority established by Korean Application filed on 16 September 2019.  
2.	Claims 1-12 are currently pending.  Claims 1 and 9 are independent claims. 
3.	The IDS submitted on 15 September 2020 has been considered. 
Claim Rejections – 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak U.S. Patent Application Publication No. 2018/0159685 (hereinafter ‘685) in view of Lee et al. U.S. Patent Application Publication 2019/0253266 (hereinafter ‘266).
As to dependent claim 1, “A PUF circuit, comprising: a first array including at least one physically unclonable function (PUF) cell; a second array including at least one PUF cell; and a controller which selects a first PUF cell from the first array and selects a second PUF cell from the second array” is taught in ‘685 the Abstract, Figure 5, paragraphs 43 and 55;
the following is not explicitly taught in ‘685:
“and generates unique information represented by the first PUF cell and the second PUF cell based on a first output voltage output by the first PUF cell and a second output voltage output by the second PUF cell” however ‘266 teaches PUF cell-pairs are mapped and a difference between physical parameters of each cell-pair is compared to determine a unique value (i.e. unique information) which may include output voltage in paragraphs 5, 11-12, and 22.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a system and method that takes advantage of natural statistical variations of physical properties of semiconductor device to create truly random and repeatable data taught in ‘685 to include a means to generate unique information from voltage output.  One of ordinary skill in the art would have been motivated to perform such a modification to increase the amount of wafer that can be utilized, lower manufacturing costs, and preventing error by utilizing any parameters of PUF cell-pairs see ‘266 paragraphs 5-6 and 106. 
	As to dependent claim 2, “The PUF circuit according to claim 1, wherein in the first PUF cell and the second PUF cell, a plurality of second type transistors is connected in series, and the first output voltage is generated from a circuit in which one first type transistor and the first PUF cell are connected in series and the second output voltage is generated from a circuit in which another one first type transistor and the second PUF cell are connected in series” is taught in “266 paragraphs 16-17, 20, 23, and 35.
	As to dependent claim 3, “The PUF circuit according to claim 2, wherein the controller applies a first voltage to one transistor among the second type transistors to operate the one transistor in a moderate inversion area and applies a second voltage to transistors other than the transistor applied with the first voltage, among the second type transistors, to turn on the transistors, in each of the first PUF cell and the second PUF cell” is shown in ‘266 paragraphs 58-63.
	As to dependent claim 4, “The PUF circuit according to claim 1, wherein when the first output voltage exceeds the second output voltage, the controller generates the unique information with a first value and when the first output voltage is equal to or lower than the second output voltage, generates the unique information with a second value” is disclosed in ‘266 paragraphs 71-76.
	As to dependent claim 5, “The PUF circuit according to claim 2, wherein the first array and the second array include a plurality of PUF cells and gate terminals of transistors in each PUF cell which configures the first array corresponding to the same line on the series connection are electrically connected to each other and gate terminals of transistors in each PUF cell which configures the second array corresponding to the same line on the series connection are electrically connected to each other” is taught in ‘266 paragraphs 16 and 52-53.

As to independent claim 9. A PUF cell unique information generating method of generating unique information from a first array including at least one physically unclonable function (PUF) cell and a second array including at least one PUF cell, the method comprising: selecting a first PUF cell from the first array and a second PUF cell from the second array” is taught in ‘685 the Abstract, Figure 5, paragraphs 43 and 55;
the following is not explicitly taught in ‘685: “determining a first output voltage generated by the first PUF cell and a second output voltage generated by the second PUF cell; and generating unique information represented by the first PUF cell and the second PUF cell based on the difference between the first output voltage and the second output voltage” however ‘266 teaches PUF cell-pairs are mapped and a difference between physical parameters of each cell-pair is compared to determine a unique value (i.e. unique information) which may include output voltage in paragraphs 5, 11-12, and 22.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a system and method that takes advantage of natural statistical variations of physical properties of semiconductor device to create truly random and repeatable data taught in ‘685 to include a means to generate unique information from voltage output.  One of ordinary skill in the art would have been motivated to perform such a modification to increase the amount of wafer that can be utilized, lower manufacturing costs, and preventing error by utilizing any parameters of PUF cell-pairs see ‘266 paragraphs 5-6 and 106. 
	As to dependent claim 10, “The PUF cell unique information generating method according to claim 9, wherein in the first PUF cell and the second PUF cell, a plurality of second type transistors is connected in series, and further comprising applying a first voltage to one transistor of the second type transistors to operate the one transistor in a moderate inversion area, in each of the first PUF cell and the second PUF cell; and applying a second voltage to transistors of the second type transistors other than the transistor applied with the first voltage to turn on the transistors, in each of the first PUF array and the second PUF array” is taught in  ‘266 paragraphs 16-17, 20, 23, 35, and 58-63.
	As to dependent claim 11, “The PUF cell unique information generating method according to claim 8, further comprising: generating the unique information with a first value when the first output voltage exceeds the second output voltage; and generating the unique information with a second value when the first output voltage is equal to or lower than the second output voltage” is shown in ‘266 paragraphs 71-76.
6.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kwak U.S. Patent Application Publication No. 2018/0159685 (hereinafter ‘685) in view of Lee et al. U.S. Patent Application Publication 2019/0253266 (hereinafter ‘266) in further view of in further view of Lu et al. U.S. Patent No. 10,164,640 (hereinafter ’640).
	As to dependent claim 6, the following is not explicitly taught in ‘685 and ‘266: “The PUF circuit according to claim 2, wherein a channel length of the first type transistor is longer than a channel width of the first type transistor and the channel length of the first type transistor is longer than a channel length of the second type transistor” however ‘640 teaches the physical property of leakage current can be affected by the width and length dimensions of transistors in col. 8, lines 28-67.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a system and method that takes advantage of natural statistical variations of physical properties of semiconductor device to create truly random and repeatable data taught in ‘685 and ‘266 to include a means to generate unique information wherein channel length of transistors is a factor.  One of ordinary skill in the art would have been motivated to perform such a modification because leakage-based DRAM PUF generator which is reliable and cost effective that can operate in a wide range of temperatures while providing a fast and reliable response is needed see ‘640 col. 1, lines 6-39. 

7.	Claims 7-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak U.S. Patent Application Publication No. 2018/0159685 (hereinafter ‘685) in view of Lee et al. U.S. Patent Application Publication 2019/0253266 (hereinafter ‘266) of Deyati et al. U.S. Patent Application Publication No. 2017/0126415 (hereinafter ’415).
	As to dependent claim 7, the following is not explicitly taught in ‘685 and ‘266: “The PUF circuit according to claim 1, further comprising: a differential amplifier which receives the first output voltage and the second output voltage to amplify a difference between the first output voltage and the second output voltage; a chopper which is electrically connected to an output terminal of the differential amplifier and removes an offset generated by the differential amplifier and mismatch between two first type transistors; a low band pass filter which is electrically connected to an output terminal of the chopper and removes a high frequency noise generated by the chopper; and a comparator which is electrically connected to an output terminal of the low band pass filter and determines the unique information based on a voltage difference output by the low band pass filter” however ‘415 teaches a low pass filter and amplifier circuit used with physically unclonable function for hardware security in Figures 2-3, paragraphs 28-29 and 34.
	As to dependent claim 8, “The PUF circuit according to claim 7, wherein the controller inputs the first output voltage and the second output voltage to the differential amplifier to amplify a voltage difference between the first output voltage and the second output voltage, inputs an output of the differential amplifier to the chopper to remove an offset generated in an output of the differential amplify, inputs an output of the chopper to the low band pass filter to remove a high frequency noise generated by the chopper, and inputs an output of the low band pass filter to the comparator to generate digitized unique information” is taught in ‘415 Figures 2-3, paragraphs 28-29.
	As to dependent claim 12, “The  PUF cell unique information generating method according to claim 8, wherein the generating of the unique information includes: amplifying a difference between the first output voltage and the second output voltage by inputting the first output voltage and the second output voltage to a differential amplifier; removing an offset from an output of the differential amplifier by inputting an output of the differential amplifier to a chopper; removing a high frequency noise generated by the chopper by inputting an output of the chopper to a low band pass filter; and generating digitized unique information by inputting an output of the low band pass filter to a comparator” is shown in ‘415 Figures 2-3, paragraphs 28-29.

8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Lee et al.		U.S. Patent No. 11,271,758, which is the patented version of the Lee reference above.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN C TRAN whose telephone number is (571) 272-3842.  The examiner can normally be reached from M-F 9 AM to 6PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached at 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELLEN TRAN/Primary Examiner, Art Unit 2433                                                                                                                                                                                                        2 September 2022